Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on 3/23/2022.
The application has been amended as follows: 

1.	(Currently Amended) A plating apparatus for electroplating a wafer, comprising:
a housing defining a plating chamber for housing a plating solution;
a voltage source comprising a first terminal having a first polarity and a second terminal having a second polarity different than the first polarity, wherein the first terminal is electrically coupled to the wafer;
an anode within the plating chamber, wherein the second terminal is electrically coupled to the anode; and
a membrane support within the plating chamber and over the anode, wherein the membrane support defines apertures, wherein:
, a first aperture-area to surface-area ratio is a first ratio, [[and]]
in a second zone of the membrane support, a second aperture-area to surface-area ratio is a second ratio, different than the first ratio, and
in a third zone of the membrane support, a third aperture-area to surface-area ratio is a third ratio,
the third zone is between the first zone and the second zone, and
the third ratio is greater than the first ratio and the second ratio.

3.	(Currently Amended) The plating apparatus of claim 1, wherein:
apertures of the membrane support are [[is]] elliptical, and
the first zone circumscribes the second zone.

9.	(Cancelled)

11. – 23. (Cancelled)

24.	(New) A plating apparatus for electroplating a wafer, comprising:
a housing defining a plating chamber for housing a plating solution;
a voltage source comprising a first terminal having a first polarity and a second terminal having a second polarity different than the first polarity, wherein the first terminal is electrically coupled to the wafer;

a membrane support within the plating chamber and over the anode, wherein the membrane support defines apertures, wherein:
in a first zone of the membrane support, a first aperture-area to surface-area ratio is a first ratio, and
in a second zone of the membrane support, a second aperture-area to surface-area ratio is a second ratio, different than the first ratio; and
shields over apertures in the first zone.

25.	(New) The plating apparatus of claim 24, wherein the first zone of the membrane support is between a periphery of the membrane support and the second zone of the membrane support.

26.	(New) The plating apparatus of claim 24, wherein:
apertures of the membrane support are elliptical, and
the first zone circumscribes the second zone.

27.	(New) The plating apparatus of claim 26, wherein the second zone has a radius greater than 75 millimeters.



29.	(New) The plating apparatus of claim 24, wherein:
the first aperture-area to surface-area ratio is less than or equal to 11-to-20, and
the second aperture-area to surface-area ratio is greater than or equal to 11-to-20.

30.	(New) The plating apparatus of claim 24, comprising:
an exchange membrane within the plating chamber and over the membrane support, wherein the exchange membrane defines first unblocked regions, wherein:
in a third zone of the exchange membrane a first unblocked region to surface area ratio is a third ratio, and
in a fourth zone of the exchange membrane a second unblocked region to surface area ratio is a fourth ratio, different than the third ratio.

31.	(New) The plating apparatus of claim 30, comprising:
a diffuser within the plating chamber and over the exchange membrane, wherein the diffuser defines second unblocked regions, wherein:
in a fifth zone of the diffuser a third unblocked region to surface area ratio is a fifth ratio, and
in a sixth zone of the diffuser a fourth unblocked region to surface area is a sixth ratio, different than the fifth ratio.

32.	(New) A plating apparatus for electroplating a wafer, comprising:
a housing defining a plating chamber for housing a plating solution;
an anode within the plating chamber; and
a membrane support within the plating chamber and over the anode, wherein the membrane support defines apertures, wherein:
in a first zone of the membrane support, a first aperture-area to surface-area ratio is a first ratio,
in a second zone of the membrane support, a second aperture-area to surface-area ratio is a second ratio, different than the first ratio, 
in a third zone of the membrane support, a third aperture-area to surface-area ratio is a third ratio,
the third zone is between the first zone and the second zone, and
the third ratio is greater than the first ratio and the second ratio.

33.	(New) The plating apparatus of claim 32, wherein the first zone of the membrane support is between a periphery of the membrane support and the second zone of the membrane support.

34.	(New) The plating apparatus of claim 33, wherein the first aperture-area to surface-area ratio is less than the second aperture-area to surface-area ratio.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kovarsky et al., U.S. Patent App. Pub. No. 2005/0056538 A1 [hereinafter Kovarsky] is the closest prior art of record. Kovarsky teaches a membrane support assembly 106 which supports the membrane 108, and the membrane support assembly 106 comprising an intermediate membrane support member 400 which may have apertures in the inner membrane engaging surface 404 (i.e. second zone) while having a solid tapered outer portion 403 (i.e. first zone with an aperture ratio of zero). Kovarsky [0023], [0032], fig. 4.
However, Kovarsky and the prior art of record do not teach claims 1 & 32’s “in a third zone of the membrane support, a third aperture-area to surface-area ratio is a third ratio, the third zone is between the first zone and the second zone, and the third ratio is greater than the first ratio and the second ratio” and claim 24’s “shields over apertures in the first zone.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uzoh et al., U.S. Patent App. Pub. No. 2001/0050233 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794                                     
                                                                                                                                                                   
/HARRY D WILKINS III/Primary Examiner, Art Unit 1794